Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claim 1has been cancelled
Claims 2-21 have been submitted for examination
Claims 2-21 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,144,385. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
11,144,385
2



























An apparatus, comprising: 
a memory device comprising an array of memory cells; and 
a controller configured to cause the memory device to: 
receive, over a plurality of data lines, data to be written to the array of memory cells; 



receive, over an error detection code (EDC) line and concurrent with receiving the data, a first signal comprising information for detecting errors in the data, the EDC line being coupled with the memory device and the controller; and 



transmit, to the controller over a first line that is different than the EDC line, a second signal indicating an error in the data that is detected using the information.
1





























A method, comprising: 
receiving, by a memory device from a controller over a plurality of data lines, data to be written to an array of memory cells of the memory device as part of a write operation; receiving, by the memory device over an error detection code (EDC) line coupled with the controller during the write operation, checksum information for the data received over the plurality of data lines; 
detecting, by the memory device, an error in the data based at least in part on the checksum information and the write operation; and transmitting, from the memory device to the controller, transmission failure information for the write operation indicating the error in the data based at least in part on detecting the error, 
wherein the transmission failure information for the write operation is transmitted over a first line coupled with the memory device and the controller, the first line being different than the EDC line.


2.	Similarly, Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,144,385 . Although the claims at issue are not identical, they are not patentably distinct from each other.
3.	Similarly, Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,144,385 . Although the claims at issue are not identical, they are not patentably distinct from each other.
4.	Similarly, Claims 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,144,385 . Although the claims at issue are not identical, they are not patentably distinct from each other.
5.	Similarly, Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,144,385 . Although the claims at issue are not identical, they are not patentably distinct from each other.
6.	Similarly, Claims 2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,144,385 . Although the claims at issue are not identical, they are not patentably distinct from each other.
7.	Similarly, Claims 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,144,385 . Although the claims at issue are not identical, they are not patentably distinct from each other.
8.	Similarly , Claims 12-16 are rejected on the ground of nonstatutory double patenting U.S. Patent No. 11,144,385  for the same reasons as per claim 1-10.. 
9.	Similarly , Claims 17-21 are rejected on the ground of nonstatutory double patenting U.S. Patent No. 11,144,385  for the same reasons as per claim 1-10.. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2, 9-12, 17 , 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. US publication no. 2012/0185752 (Hereinafter Maheshwari) and further in view of Hanson et al. US patent no. 5,231,640 (Hereinafter Hanson).
11.	In regard to claim 2, Maheshwari / Hanson teach:
An apparatus, comprising: 
a memory device comprising an array of memory cells; and 
(Figure 1C, ref. (108) and sections [0020]-[0021] in Maheshwari) 
a controller configured to cause the memory device to: 
receive, over a plurality of data lines, data to be written to the array of memory cells; 
(Figure 1C, ref. (108) and sections [0020]-[0021] in Maheshwari) 
receive, over an error detection code (EDC) line and concurrent with receiving the data, a first signal comprising information for detecting errors in the data, the EDC line being coupled with the memory device and the controller; and 
(Figure 1C, ref. (112) & (142) and sections [0024] and [0026] in Maheshwari) 
transmit, to the controller over a first line that is different than the EDC line, a second signal indicating an error in the data that is detected using the information.
(Figure 2, ref. (57) & (42) and col. 4, lines (63-67) thru col. 5, lines (1-7) in Hanson

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Maheshwari with Hanson that comprises transmitting, from the memory device to the controller, transmission failure information different that the EDC line indicating the 10error in the data based at least in part on detecting the error.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved reliability of data communications between a memory controller and memory devices.
12.	In regard to claim 9, Maheshwari teaches:
The apparatus of claim 2, wherein the controller is further configured to cause the memory device to: refrain from transmitting signaling to the controller using the EDC line based at least in part on the first signal indicating the error transmitted over the first line.

(Figure 3B , steps (362) & (366) & (368) & (372) in Maheshwari)
13.	In regard to claim 10, Maheshwari teaches:
The apparatus of claim 2, wherein the controller is further configured to cause the memory device to: 
receive, from the controller, a retransmission of the data based at least in part on the second signal indicating the error.
 (Figure 3B , steps (362) & (366) & (368) & (372) in Maheshwari)
14.	In regard to claim 11, Maheshwari teaches:
	The apparatus of claim 2, wherein the second signal indicating the error comprises a logic value.
(Figure 3B , steps (362) & (366) & (368) & (372) in Maheshwari)
15.	Claims 12 and 17 are rejected for the same reasons as per claim 1.

16.	Claims  3, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari / Hanson as applied to claim 2 and further in view of Hoermaier et al. US publication no. 2020/0136754 (Hereinafter Hoermaier).
17.	In regard to claim 3, Maheshwari /  Hanson teach substantially all the limitations in claim 2.
	However, Maheshwari /  Hanson do not teach:
The apparatus of claim 2, wherein the controller is further configured to cause the memory device to: compare a first checksum for the received data with a second checksum received via the information, wherein detecting the error is based at least in part on a difference between the first checksum and the second checksum.

Hoermaier in an analogous art that teaches transmitting, by the first device to a second device, the data frame comprising the plurality of data bits and the data check field teaches:
The apparatus of claim 2, wherein the controller is further configured to cause the memory device to: compare a first checksum for the received data with a second checksum received via the information, wherein detecting the error is based at least in part on a difference between the first checksum and the second checksum.
(Figure 6A, ref. (602) & (616) & (614)& (606) and section [0077] in Hoermaier)

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Maheshwari / Chang with Hoermaier that comprises 
Checksum validation of data integrity

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved reliability of data communications between a memory controller and memory devices.

18.	Claims 4-8, 13-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Maheshwari / Hanson as applied to claim 1 above, and further in view of Zerbe et al. US publication no. 2013/0254585 (Hereinafter Zerbe).
19.	In regard to claim 4,  Maheshwari / Hanson teach substantially all the limitations in claim 2.
	However, Maheshwari / Hanson do not teach:
The apparatus of claim 2, wherein the controller is further configured to cause the memory device to: 
transmit, to the controller, a clock signal over a second line different than the first line, wherein the clock signal has a first frequency that is different than a second frequency of the received data.

However, Zerbe in an analogous art that teaches generating clock signals for timing data communications between a memory controller and memory devices teaches;.
The apparatus of claim 2, wherein the controller is further configured to cause the memory device to: 
transmit, to the controller, a clock signal over a second line different than the first line, wherein the clock signal has a first frequency that is different than a second frequency of the received data.
(Figure 5 and section [0045] in Zerbe)

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Maheshwari / Hanson with Zerbe that comprises transmitting a clock signal over a second line coupled with the controller, the 3second line being different than the EDC line, wherein the clock signal has a first frequency 4that is lower than a second frequency of the received data.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved timing of data communications between a memory controller and memory devices.
20.		In regard to claim 5, Zerbe teaches:
The apparatus of claim 4, wherein the clock signal comprises a differential signal.
(Figure 5 and section [0045] in Zerbe)
21.		In regard to claim 6, Zerbe teaches:
The apparatus of claim 4, wherein the clock signal comprises a hold pattern.
(Figure 5 and section [0045] in Zerbe)
22.	In regard to claim 7, Maheshwari / Zerbe teach:
The apparatus of claim 2, wherein the controller is further configured to cause the memory device to: 
transmit the first signal using a first modulation scheme; and 
 5(Figure 3B , steps (362) & (366) & (368) & (372) in Maheshwari)
transmit, to the controller, a clock signal over the first line using a second modulation scheme different than the first modulation scheme.
(Figure 5 and section [0045] in Zerbe)
23.	In regard to claim 8, Zerbe teaches:
The apparatus of claim 7, wherein the clock signal comprises a hold pattern.
(Figure 5 and section [0045] in Zerbe)
24.	Claims 13-16 are rejected for the same reasons as per claims 4-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112